DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 8 and 10 are objected to because of the following informalities:  
With regard to claim 1: Line 7 of the claim, it appears the limitation “which lines of weakness” should be --which the lines of weakness-- as the limitation has been previously recited.
With regard to claim 2: Line 6 of the claim, it appears the limitation “which first line of weakness” should be --which the first line of weakness--. Line 8 of the claim, it appears the limitation “which second line of weakness” should be --which the second line of weakness--.
With regard to claim 8: Line 6 of the claim, it appears the limitation “which second rectilinear line” should be --which the second rectilinear line--- as the limitation has been previously recited.
With regard to claim 10: Line 7 of the claim, it appears the limitation “which lines of weakness” should be --which the lines of weakness-- as the limitation has been previously recited.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 8: Line 3-4 of the claim, the limitation “the first lines of weakness” lacks sufficient antecedent basis.  Lines 4-5 of the claim, the limitation “the second lines of weakness” lacks sufficient antecedent basis.
With regard to claim 10: Lines 5-6 of the claim, it’s unclear as to how “the flange portion” comprises a sheet metal (emphasis added).  It appears that --the web portion-- comprises a sheet metal (see figs. 4-6). 
With regard to claim 11: It’s unclear as to what steps are being performed when line 2 of the claim includes the term “when” implying that the subject matter following is an intended use.  Note that the claim subsequently recites attaching of wall panels, which appear to be positively claimed.  Examiner suggests amending the claim to positively recite bringing the building studs from the storage position to the mounting position.  

Claims 8 and 10-11 are examined as understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kullmer (US 2,154,944) in view of  Medlin, Sr. et al. (US 8,215,597 B1).
With regard to claim 1: Kullmer discloses a building stud for forming a framework for mounting wall panels (figs. 1-4; col. 1, lines 1-8), comprising a first and a second flange portion (4 and 5) and a web portion (A) interconnecting the flange portions (4 and 5), wherein each flange portion (4 and 5) comprises a planar, elongated wood fibre member (col. 2, lines 20-23), and in that the web portion (A) comprises a sheet metal member including a first and a second rectilinear line of bending (M and N) (col. 1, lines 9-34), which the lines of bending (M and N) parallel (figs. 1-2).
Kullmer does not discloses that the lines of bending comprises lines of weakness.
However, Medlin, Sr. et al. discloses a support construction comprising a line of weakness (scores) to allow for bending and re-bending (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lines of bending of Kullmer to include scores such as taught by Medlin, Sr. et al. in order to provide a means of allowing for ease of bending and re-bending.  As modified, the lines of weakness along which the sheet metal member is foldable to enable the building stud to be brought from a retracted storage position to an expanded mounting position.   Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image1.png
    325
    384
    media_image1.png
    Greyscale

Fig. 2: Kullmer (US 2,154,944)
With regard to claim 2: Kullmer discloses the metal sheet member (A) comprises a first attachment portion (9, left inner face) which abuts against and is attached to the first flange portion (4), a second attachment portion (9, right inner face) which abuts against and attached to the second flange portion (5),  and a web member (12) which is arranged between the attachment portions (9).
Kullmer as modified Medlin, Sr. et al. discloses that the first line of weakness forms a boundary between the first attachment portion and the web member,  and which the second line of weakness forms a boundary between the second attachment portion and the web member.
With regard to claim 3: The flange portions of Kullmer in the storage position (unbent web portion), are arranged in a common plane (inner faces aligned), and that the flange portions, in the mounting position (bent web portion), are arranged in two parallel planes as shown in figures. 1-3 .
With regard to claim 4: The web portion of Kullmer, in the storage position (unbent web portion), is planar and arranged parallel to and on top of the flange portions (4, 5).
With regard to claim 5: Kullmer discloses that the wood fibre members (4 and 5) each have a rectangular cross-section (fig. 1).
With regard to claim 6: Kullmer discloses that, the sheet metal member (A),  in the storage position (unbent web portion), has a rectangular shape, and in that the sheet metal member (A), in the mounting position, has a U shaped cross section (top half) (figs 1-3).
With regard to claim 7: Kullmer discloses that the sheet metal member (A) is elongated (figs. 1-3).
With regard to claim 8: Kullmer discloses that  the web portion (A) comprises a plurality of sheet metal members (10) which are arranged so that the first line of weakness (M) comprising a plurality of first lines of weakness aligned along a common first rectilinear line and the second line of weakness (N) comprising a plurality of second lines of weakness are aligned along a common second rectilinear line, which the second rectilinear line is parallel to the first rectilinear line (figs. 1-4).
With regard to claim 9: Kullmer as modified by Medlin, Sr. et al. discloses a wall structure, wherein it comprises a building stud according to claim 1 (figs. 1-4; col. 1, lines 1-8).
With regard to claims 10-11: The claimed method of providing a wall structure would have been an obvious method of constructing the wall structure with building stud of claims 1-9 in view of Kullmer as modified by Medlin, Sr. et al. including attaching one or a plurality wall panels (lath and plaster) directly or indirectly to the first flange portions (4 and 5) (figs. 1-4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited is directed to composite building members and/or wall structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633